Title: To Thomas Jefferson from Albert Gallatin, 18 April 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     18th April 1805
                  
                  I enclose the following papers
                  1. Rufus Easton’s communications returned
                  2. Recommendations in favor of Vacher of New York for some of the land offices in Louisiana.—For the office of commissrs. in upper Louisiana there are two other applicants—Lucas who, being poor, is afraid the expences there will be more than his salary as judge and, I conjecture, will not be able to accept that office unless he also obtains this other—Clement Penrose of Philada. a nephew of Mrs. Wilkison who intends moving there. I know nothing of him except that he is honest & speaks very good French: he is independent in his circumstances & having a growing family is induced to go in order to make provision for his children. As the office of Register commences only on 1st Septer. I detained T Lerimble’s commission till your return, in order that, you might take a general view of the whole subject at once:—also recommendation in favor of Fromentin—
                  3. Recommendations in favor of Muse, & applications by Brett Randolph, who had been formerly warmly recommended by John Randolph. His not being appointed post-master at Fredericksburg gave him, I think, some disgust.
                  4. A letter from M. Lyon & a note from Gen. Dearborn respecting the vacancy of collector at Massac. Either the man recommended by M. Lyon or the commanding officer must be appointed. The place is a sinecure of 250 dollars; the only duty that of granting two or three registers a year to vessels built below Louisville
                  5. A recommendation in favor of J. Saunders as 2d mate of the revenue cutter of Philadelphia. You received at Monticello a recommendation for 1st mate on which you wrote that you would act on your return
                  6. recommendation in favr. of M. Baldwin as marshal of Ohio
                  7. Papers relative to the establishment of Sacket’s harbour as an additional port of entry on Lake Ontario as authorized by a former law. From an investigation of the subject & late conversation with Mr Tilliers who resided several years in Black river, I have no doubt of its being the proper place; and, on the whole, it is probable that A. Sackett himself will do for collector.
                  8. Letters from Mr Nicholas respecting E. Randolph; one of which you have already seen. I wish to consult you before the propositions are adopted or rejected
                  With great respect & attachment Your obed. Sert.
                  
                     Albert Gallatin
                     
                  
               